Citation Nr: 1421720	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-33 955	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of right knee tricompartmental arthritis.

2.  Evaluation of left knee tricompartmental arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 2002. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2010 rating decision of the VA Regional Office (RO) in Salt Lake City, Utah that denied evaluations in excess of 10 percent per knee for tricompartmental arthritis of the right and left knees.  

By rating determination in November 2011, the appellant was awarded a temporary evaluation of 100 percent from January 21, 2010 to March 31, 2010, based on surgical or other treatment necessitating convalescence for the left knee.  

The Board observes that, in a March 2014 rating decision, the Veteran's right and left knee disabilities were recharacterized as status-post total arthroscopy of the right and left knees.  The Veteran was granted a temporary total disability rating from January 9, 2013 through February 28, 2014, and a 30 percent disability evaluation thereafter, for his status-post total arthroscopy of the right knee.  He was granted a temporary total disability rating from March 26, 2013 through April 30, 2014, and a 30 percent disability evaluation thereafter, for his status-post total arthroscopy of the left knee.  The Veteran has not indicated that he disagrees with these ratings, and as such, these issues are not currently before the Board.  

The Board also observes that the Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge of the Board in November 2012.  However, no transcript is of record.  Regardless, a remand for a new hearing is not required, as the Veteran indicated in a subsequent statement, also in November 2012, that he was withdrawing all hearing requests.  As such, the Board will proceed.  See 38 C.F.R. § 20.704(d), (e) (2013).

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are duplicative of those contained within the Veteran's Virtual VA claims file.

In an August 2011 statement, the Veteran raised a claim of entitlement to service connection for depression as secondary to his service-connected knee disabilities.  A January 2013 rating deferred adjudication of this issue pending development; however, the RO has not yet developed or adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1980 to August 2002.

2.	On November 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for an increased disability evaluation for his right knee tricompartmental arthritis is requested.

3.	On November 28, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for an increased disability evaluation for his left knee tricompartmental arthritis is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for an increased rating for right knee tricompartmental arthritis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the claim for an increased rating for left knee tricompartmental arthritis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claims for increased disability evaluations for his right and left knee tricompartmental arthritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


